                     Case 7:19-cv-06188-CS Document 3 Filed 07/02/19 Page 1 of 1


AO 440 (Rev. 06/12) Surrunons in a Civil Action


                                       UNrrBn Srarps Drsrrucr CoURT
                                                                   for the
                                                    Southem District of New York


                   NICHOLAS MAGALIOS                                 )
                                                                     )
                                                                     )
                                                                     )
                             Plaintffis)                             )
                                                                     )       Civil Action No.
                                                                     )
 C.O. MATHEW PERALTA, C,O. TIMOTHY BAILEY
          and C.O. EDWARD BLOUNT
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            De/bndant(s)                              )

                                                  SUMMONS IN A            CIVI   ACTION

To:   (Defendønt's name and address)
                                        -C.O. Mathew Peralta, c/o Fishkill Correctional Facility, Beacon, NY

                                        -C.O. Timothy Bailey, c/o Fishkill Correctional Facility, Beacon, NY

                                        -C.O. Edward Blount, c/o Fishkill Correctional Facility, Beacon, NY



          A lawsuit has been filed against you.

        Within 2l days after service of this summons on you (not counting the day you received it)      or 60 days if you
                                                                                                     -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P.12 (a)(2) or (3)    you must serve on the plaintiff an answer to the attached complaint or a motion under Rule l2 of
                   -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address           are:   srvrN & MTLLER, LLp
                                        20 Vesey St., Suite 1400
                                        NewYork, NY 10007
                                        (212) 34e-0300



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
